Citation Nr: 0024901	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  97-28 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs RO in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

2.  Entitlement to an effective date earlier than December 9, 
1997 for an increased evaluation for a left knee disability.  

3.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to March 
1978.  By rating action dated in April 1998, the Department 
of Veterans Affairs (VA) regional office (RO) in Reno, 
Nevada, denied entitlement to service connection for a 
cervical spine disability, a pulmonary disease due to 
cigarette smoking, and carpal tunnel syndrome of the right 
wrist.  The RO also held that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a right knee disability.  The RO further confirmed and 
continued 30 percent and 20 percent evaluations, 
respectively, for the veteran's left knee disability and 
right elbow disability.  The veteran disagreed with those 
decisions.  In February 1999, the RO hearing officer 
increased the evaluation for the veteran's left knee 
disability from 30 percent to 40 percent, effective 
December 9, 1997.  In April 1999 the veteran stated that the 
40 percent rating for the left knee disability was 
acceptable.  However, he appealed for an earlier effective 
date for the increased rating for his left knee disability.  
In July 2000, the veteran indicated that the only issues on 
appeal that he was still pursuing were service connection for 
a right knee disability, an earlier effective date for the 
increased rating for his left knee disability, and 
entitlement to an automobile or adaptive equipment therefor.  
Thus, those matters are the only issues in an appellate 
status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  By rating action dated in May 1995, service connection 
for a right knee disability was denied by the RO; the veteran 
was duly notified of that decision and did not submit notice 
of disagreement within one year of notice of the decision.  

3.  The evidence submitted since May 1995 is new and is 
material to the veteran's claim.  

4.  The evidence establishes that the veteran's right knee 
disability was caused by or is related to his 
service-connected left knee disability.  

5.  In the May 1995 rating action, the RO increased the 
evaluation for the veteran's left knee disability from 
10 percent to 30 percent, effective in January 1995.  

6.  An October 8, 1997 VA examination report reflects that 
the veteran's left knee range of motion was to 30 degrees of 
extension.

7.  On December 9, 1997, the veteran submitted a claim for an 
increased rating for his left knee disability.  

8.  In an April 1998 rating action, the RO confirmed and 
continued the 30 percent evaluation for the veteran's left 
knee disability; he disagreed with that decision.  

9.  In February 1999, the RO hearing officer increased the 
evaluation for the veteran's left knee disability from 
30 percent to 40 percent, effective December 9, 1997.  

10.  The evidence does not establish that the manifestations 
of the veteran's left knee disability were of such a nature 
and extent so as to warrant entitlement to an evaluation of 
40 percent prior to October 8, 1997. 

11.  The evidence establishes that the veteran has sustained 
significant loss of use of his left lower extremity as a 
result of his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The May 1995 rating action denying entitlement to service 
connection for a right knee disability is final; however, new 
and material evidence has been presented to reopen the claim.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (1999).  

2.  The veteran's right knee disability is proximately due to 
or the result of his service-connected left knee disability.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.310 
(1999).  

3.  An effective date of October 8, 1997 is warranted for an 
increased (40 percent) evaluation for the veteran's service-
connected left knee disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.400 (1999).  

4.  An effective date prior to October 8, 1997 is not 
warranted for an increased (40 percent) evaluation for the 
veteran's service-connected left knee disability.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.400 
(1999).

5.  The criteria for entitlement to financial assistance in 
the purchase of an automobile or necessary adaptive equipment 
have been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 1991); 
38 C.F.R. §§ 3.808, 4.63 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims for an 
earlier effective date for an increased evaluation for left 
knee disability, and entitlement to financial assistance in 
the purchase of an automobile or necessary adaptive 
equipment, are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented claims as to these issues which are 
plausible.  The Board is also satisfied that all relevant 
facts as to all claims have been properly developed.  


I.  Whether New and Material Evidence Has Been Submitted
to Reopen a Claim of Entitlement to Service Connection
for a Right Knee Disability

The record reflects that, in a May 1995 rating action, the RO 
denied entitlement to service connection for a right knee 
disability.  The veteran was duly notified of that decision 
on May 9, 1995 and did not submit a notice of disagreement 
within one year of notice of the decision.  He later 
submitted additional information for the purpose of reopening 
his claim and, in an April 1998 rating action, the RO 
confirmed and continued the prior denial, holding that the 
additional information was not new and material and was 
insufficient to reopen the claim.  The veteran appealed from 
that decision.  

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302.  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with other evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The evidence of record at the time of the May 1995 rating 
action included the veteran's service medical records, which 
reflect that the veteran sustained a sprain of his left knee 
while wrestling in October 1976.  He was thereafter seen on 
several occasions in 1976 and 1977 for problems with his left 
knee.  He was seen in May 1977 after sustaining injuries to 
his left knee and right ankle in a motor vehicle accident.  
Rupture of several ligaments of the knee was indicated.  He 
underwent a repair and reinforcement of the ruptured 
ligaments.  

When the veteran was examined for separation from service in 
February 1978, there was limited range of motion of the left 
knee and also laxity of the knee.  The veteran also indicated 
that he had pain involving his right knee.  

The veteran's initial claim for VA disability benefits was 
submitted in May 1978.  He referred to left leg and right 
elbow conditions.  

By rating action dated in July 1978, service connection was 
granted for traumatic arthritis of the right elbow, rated 
10 percent disabling, and postoperative residuals of a left 
knee disability, rated 10 percent disabling.  

In January 1995, the veteran submitted claims for increased 
ratings for his left knee disability and right elbow 
condition.  He also claimed service connection for a right 
knee disability.  

The veteran submitted a January 1995 statement by E. J. 
Pierczynski, M.D., indicating that the veteran had an 
unstable knee secondary to a reinjury in December 1994.  He 
stated that the veteran was not able to stand until after an 
orthopedic evaluation.  He was also not able to work until a 
definitive workup was done.  In March 1995, Dr. Pierczynski 
wrote that the veteran had a severely damaged left knee with 
chronic pain.  He stated that prolonged standing required him 
to shift his weight onto his right leg continuously and place 
an extra strain on his right leg.  He wrote that the veteran 
currently had developed right knee pain which he felt was 
secondary to the traumatic arthritis and the increased strain 
on his right leg.  

The veteran was afforded a VA orthopedic examination in April 
1995.  The veteran stated that he had sustained an injury to 
his left knee in 1977 in a jeep accident while on active 
duty, and he had undergone surgical reconstruction of the 
knee immediately after the accident.  The veteran stated 
that, since 1978, the left knee had had a loss of motion and 
associated recurrent swelling.  The veteran reported that in 
December 1994 he had sustained an acute injury to the left 
knee.  He had been getting out of an automobile at a friend's 
house and the left knee gave way.  The knee immediately 
became swollen and he was unable to bear weight on it and was 
unable to walk.  On physical examination, various findings 
were made regarding the left knee, including a mobile, 
nontender and nonadherent scar and medial joint line 
tenderness.  There was restriction of motion of the knee and 
minimal effusion.  Examination of the right knee showed 
tenderness and some limitation of motion of the knee.  Recent 
X-rays of the right knee were unremarkable.  X-rays of the 
left knee showed osteoarthritic changes.  The examiner 
commented that, with regard to the veteran's right knee, he 
believed that he sustained a strain of the right medial 
collateral ligament at the same time of the injury to the 
left knee in December 1994.  He felt that, when the left knee 
gave way, the veteran had strained the right knee in the 
process.  The diagnoses included strain of the medial 
collateral ligament of the right knee secondary to giving way 
of the left knee.  

The evidence that has been added to the record since the May 
1995 rating action includes a June 1997 VA orthopedic 
examination reflecting diagnoses including continuing 
derangement of the left knee and medial collateral ligament 
strain of the right knee secondary to strain of overuse.  

A November 1997 statement by a VA registered nurse 
practitioner reflected that both of the veteran's knees were 
painful and disabling and the right knee was unstable.  

During a September 1998 hearing at the RO, the veteran 
testified that he had been having considerable pain involving 
his right knee as well as a meniscus tear.  He stated that, 
while he was getting out of the car at a friend's house in 
the driveway, his left knee gave out and he fell forward.  He 
stated that, as he was falling, the meniscus in his right 
knee tore.  

The veteran was again afforded a VA orthopedic examination in 
December 1998.  He stated that he had sustained a left knee 
injury in a jeep accident during service.  Surgery was later 
performed for the left knee condition.  In 1994, the veteran 
had a second knee injury.  He was getting out of a friend's 
car when he placed his weight on his left knee and he felt 
the knee give way.  The opposite knee fell from beneath him 
and he felt a tearing sensation in the medial side of the 
right knee.  He had had pain in the medial side of the right 
knee since that time.  On physical examination, there was 
positive medial joint line tenderness involving the right 
knee.  It was indicated that an MRI of the right knee in 
November 1998 had shown some condyle changes and degenerative 
joint disease.  The diagnoses included degenerative joint 
disease of the medial compartment of the right knee.  

The veteran was afforded a VA general medical examination in 
May 1999.  It was indicated that, in December 1994, his left 
knee had given way and he had fallen forward striking his 
right elbow against an adjacent car and also injuring his 
right knee.  On physical examination, the left knee had 
markedly reduced stability.  There was only mild tenderness 
of the left knee and there seemed to be a moderate degree of 
tenderness of the right knee.  The diagnoses included 
derangement of the left knee following a motor vehicle 
accident, with loss of the anterior cruciate ligament and 
instability of the knee, as well as other findings.  The 
examiner commented that the left knee needed further 
orthopedic workup in terms of an arthroscopy to determine the 
exact nature of the right knee condition and, until that 
study was made, he wished to defer any opinion concerning the 
right knee.  

The record reflects that, in February 1999, the veteran's 
private physician indicated that his right knee condition had 
developed as a result of increased strain placed on his right 
lower extremity.  When he was afforded the VA orthopedic 
examination in April 1995, the examiner stated he believed 
the veteran had sustained a strain of the right knee at the 
time of the injury to the left knee in December 1994.  He 
related that he believed when the left knee gave way the 
veteran had strained the right knee in the process.  When the 
veteran was afforded the VA orthopedic examination in June 
1997, the diagnoses included a strain of the right knee 
secondary to the strain of overuse.  In the Board's opinion, 
the additional evidence submitted since the May 1995 rating 
action bears directly on the question of entitlement to 
service connection for the right knee disability and meets 
the current standard of new and material evidence for 
reopening a claim.  The Board finds that the additional 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence sufficient to reopen his claim for service 
connection for a right knee disability.  

The Board also finds that the veteran's claim for service 
connection for a right knee disability is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that he has presented a claim which is plausible.  
The Board further concludes that, based on the description of 
the reinjury to the veteran's left knee in December 1994 and 
the injury to the right knee at that time, together with the 
opinions expressed by the veteran's private physician and VA 
orthopedic examiners that the veteran's right knee condition 
either resulted from the giving way of his left knee in 
December 1994 or resulted from the strain of overuse as a 
result of the left knee disability, service connection is 
warranted for the veteran's right knee condition as secondary 
to his service-connected left knee disability.  38 C.F.R. 
§ 3.310.  In arriving at its decision in this regard, the 
Board has resolved all reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.  


II.  The Claim for an Earlier Effective Date for an Increased 
Evaluation
for the Veteran's Left Knee Disability

As indicated previously, in a July 1978 rating action, the RO 
granted service connection for a left knee disability, rated 
10 percent disabling.  In January 1995, the veteran submitted 
a claim for an increased rating for the left knee disability.  

In a May 1995 rating action, the RO increased the evaluation 
for the left knee condition from 10 percent to 30 percent, 
effective January 26, 1995, the date of receipt of the 
reopened claim.  The veteran was duly notified of that 
decision and did not submit an appeal.  Thus, that decision 
became final (in the absence of clear and unmistakable error 
which has neither been alleged nor demonstrated in this 
case).  

When the veteran was afforded the VA orthopedic examination 
in June 1997, he complained of pain involving his left knee, 
with swelling and instability of the knee.  Examination of 
the left knee showed a curved scar that was well healed and 
did not drain.  There was mild tenderness of the scar.  There 
was marked medial joint line tenderness and tenderness over 
the medial collateral ligament.  The left knee was larger 
than the right knee.  Flexion of the left knee was to 
100 degrees while extension of the left knee was to 15 
degrees.  The diagnoses included continuing derangement of 
the left knee with anterior cruciate ligamentous tear, medial 
meniscus tear and instability of the left knee, and severe 
chronic pain, all following an old injury.  

In a July 1997 rating action, the RO confirmed and continued 
the 30 percent evaluation for the veteran's left knee 
disability.  

The veteran was again afforded a VA orthopedic examination on 
October 8, 1997.  He complained of pain involving both knees 
and instability of the knees.  On examination, there was a 
scar over the left knee.  Range of motion of the knee was 
from 30 degrees of extension to 105 degrees of flexion.  
There was no medial parapatellar tenderness, joint line 
tenderness, lateral parapatellar tenderness, or fibular head 
tenderness.  There was a 1 plus effusion within the knee.  
There was no patellar crepitus.  On ligament testing, there 
was a 3 plus Lachman's test and positive anterior drawer 
test.  The McMurray's test could not be performed due to knee 
pain and loss of motion.  The veteran had intact 5/5 motor 
strength of all muscle groups distally, 2 plus dorsalis pedis 
pulse and 1 plus posterior tibial pulse.  There is only mild 
edema about the foot.  The diagnoses included left knee 
degenerative joint disease and left knee medical meniscus 
tear with no evidence of instability.

On December 9, 1997, the veteran submitted a claim for an 
increased rating for his left knee disability.  

On the December 1998 VA orthopedic examination, there was an 
incision on the left knee.  Range of motion of the left knee 
was from minus 35 degrees to 85 degrees.  The diagnoses 
included status post left knee medial collateral ligament and 
medial complex repair with anterior cruciate ligament 
deficiency of the left knee.  

In February 1999, the RO hearing officer increased the 
evaluation for the veteran's left knee condition from 
30 percent to 40 percent, effective December 9, 1997.  The 
veteran later appealed from the effective date assigned for 
the increased rating, asserting that the increased rating 
should have been made effective from the date of his claim 
for an increased rating in May 1995.  

As indicated previously, the veteran was duly notified of the 
May 1995 rating action which increased the evaluation for his 
left knee disability from 10 percent to 30 percent, effective 
the date of receipt of his claim in January 1995 and did not 
submit an appeal.  That decision is final, in the absence of 
clear and unmistakable error which has neither been alleged 
nor demonstrated in this case.  Thus, a 40 percent evaluation 
for the veteran's left knee condition would not be warranted 
effective from the date of receipt of his January 1995 claim.  

The evidence reflects that, on December 9, 1997, the veteran 
submitted a claim for an increased rating for his left knee 
disability and in February 1999, the RO hearing officer 
increased the evaluation for the left knee disability from 
30 percent to 40 percent, effective from December 9, 1997, 
date of receipt of reopened claim.  A VA orthopedic 
examination in December 1998 showed extension of the knee to 
be minus 35 degrees and that was the basis for the increased 
rating for the knee to 40 percent under Diagnostic Code 5261 
by the hearing officer.  

However, the evidence of record shows that, at the October 8, 
1997 VA examination, conducted prior to the December 1997 
claim for increase, the veteran was found to have left knee 
extension to 30 degrees, which would warrant a 40 percent 
rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a (1999).  
To this extent, the appeal for an earlier effective date (to 
October 8, 1997) for an increase is granted.  38 C.F.R. 
§ 3.102. 

In the Board's opinion, however, October 8, 1997 is the 
earliest date from which the increased evaluation for the 
left knee disability may be assigned.  38 C.F.R. § 3.400.  
The manifestations of the veteran's left knee disability have 
not been shown to be of such nature and severity so as to 
warrant entitlement to an evaluation in excess of 30 percent 
prior to the October 8, 1997 VA examination.  For example, a 
June 1997 VA examination found the veteran's left knee 
extension was to 15 degrees, which would warrant only a 20 
percent evaluation under Diagnostic Code 5261.  For these 
reasons, the Board is unable to conclude that an effective 
date prior to October 8, 1997 for the increased rating for 
the veteran's left knee disability is warranted.  To that 
extent, the appeal for an earlier effective date must be 
denied. 


III.  The Claim for Entitlement to an Automobile and
Adaptive Equipment or Adaptive Equipment Only

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant has had active military, naval, or air 
service and one of the following exists and is the result of 
injury or disease or aggravation during active military 
service, naval, or air service:  (1)  Loss or a permanent 
loss of use of one or both feet; (2) loss or a permanent loss 
of use of one or both hands; and (3) permanent impairment of 
vision of both eyes with central visual acuity of 20/200 or 
less in the better eye with corrective glasses or central 
visual acuity of more than 20/200 if there is a field defect 
in which the peripheral field has contracted to such an 
extent that the widest diameter of visual field subtends an 
angular distance no greater than 20 degrees in the better 
eye.  For adaptive equipment only, entitlement is established 
on the basis of ankylosis of one or both knees or one or both 
hips.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  

Loss of use of a foot or a hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump with use of a 
suitable prosthetic appliance.  38 C.F.R. § 4.63.  

In this case, the veteran has established service connection 
for: a left knee disability, rated 40 percent disabling; 
right upper extremity ulnar nerve paralysis, rated 30 percent 
disabling; traumatic arthritis of the right elbow, rated 
20 percent disabling; and a major depressive disorder, rated 
10 percent disabling.  The combined rating for the 
service-connected disabilities is 70 percent.  He has also 
now established service connection for traumatic arthritis of 
the right knee.  

When the veteran was afforded a VA neurological examination 
in October 1997, there was collapsing weakness in all 
movements of the right elbow and right hand as well as the 
right fingers.  Strength of the shoulder muscles was entirely 
normal as were movements of the left arm.  There was 
diminished sensation over the radial hand, forearm, and upper 
arm.  

When the veteran was afforded the VA orthopedic examination 
in October 1997, he complained of pain involving both knees 
and a feeling of instability.  He complained of a decreased 
range of motion of the elbow, and numbness and weakness of 
the hands and upper extremities.  Range of motion of the left 
knee was from 30 degrees to 105 degrees.  There was positive 
medial joint line tenderness.  There was one-plus effusion 
within the knee.  On ligament testing, there was two-plus 
opening of the medial collateral ligament and negative 
opening of the posterior collateral ligament.  Examination of 
the right knee showed positive medial joint line tenderness 
and no opening of the medial collateral ligament or anterior 
collateral ligament on extension.  Range of motion was from 
0 degrees to 135 degrees.  Active range of motion of the 
right elbow was from 40 to 105 degrees and passive range of 
motion from 20 to 105 degrees.  He had pain on passive 
extension and tenderness to palpation along the groove of the 
ulnar nerve.  Motor strength in the right upper extremity 
showed 5/5 shoulder elevators, 5/5 supraspinatus, 
infraspinatus and subscapularis, 5/5 biceps, 4./5 triceps, 
and 5/5 intrinsics into the hand.  His grip strength on the 
right showed 25 pounds per square inch versus 70 pounds per 
square inch on the left.  He had decreased sensation to light 
touch and pinprick compared to the opposite side.  The 
diagnoses included left knee degenerative joint disease with 
anterior cruciate ligament deficient knee, right knee flexion 
contracture, left knee medial meniscus tear, right elbow 
degenerative joint disease, and neuropathy of the right upper 
extremity.  

When the veteran was afforded the VA orthopedic examination 
in December 1998, there were two-plus deep tendon reflexes in 
the biceps and triceps, bilaterally.  He had 5/5 muscle 
strength of the supraspinatus, infraspinatus, biceps and 
triceps, but significantly decreased intrinsics, especially 
in the spreading of the fingers, and dramatically decreased 
strength in the first dorsal interosseous compartment.  
Sensory examination showed decreased sensation of the entire 
right hand and decreased sensation along the medial forearm 
to the elbow.  His lower extremity strength was 5/5 in all 
muscle groups with significantly decreased range of motion.  
Range of motion of the right elbow was from 45 degrees to 
100 degrees.  Range of motion of the left knee was minus 
35 degrees to 85 degrees and range of motion of the right 
knee was minus 22 degrees to 80 degrees.  On the right knee, 
he had positive medial joint line tenderness.  On the left 
knee, he had positive medial and lateral joint line 
tenderness.  There was no effusion of either knee.  There was 
a negative Lachman on either knee at about 35 degrees of 
testing on the left and about 25 degrees on the right.  The 
veteran walked with the support of a cane or crutch with a 
bent spine and a bent knee position and a shuffling type of 
gait that was dramatically slow.  

X-ray studies of the veteran's knee showed the staples still 
present in the left knee.  There was significant degenerative 
joint disease on the left with offsetting compartments.  An 
MRI in November 1998 of the right knee showed some condyle 
changes and degenerative joint disease.  The left knee MRI 
showed a nonpresent anterior cruciate ligament and anterior 
cruciate ligament deficiency with significant degenerative 
joint disease.  

Diagnoses were made of status post left knee medial 
collateral ligament and medial complex repair with anterior 
cruciate ligament deficiency of the left knee, degenerative 
joint disease of the right knee, right elbow degenerative 
joint disease, cervical radiculopathy versus ulnar cubital 
tunnel compression with medial nerve compression at the 
carpal tunnel on the right upper extremity, and low back and 
left leg radiculopathy.  

The examiner commented that the veteran had a significant 
loss of use of the left lower extremity secondary to his 
degenerative joint disease.  He stated that the veteran's 
symptoms might originally have been an instability type of 
situation but had gone on to become a degeneratively 
arthritic situation.  The loss of function of the left knee 
was secondary to the knee injury and surgery in service.  

On the basis of the opinion expressed by the VA orthopedic 
examiner in December 1998, it appears that the veteran has 
essentially lost the use of his left lower extremity as the 
result of his service-connected left knee disability.  
Accordingly, under the circumstances, the veteran has met the 
criteria for financial assistance in the purchase of an 
automobile or necessary adaptive equipment.  38 U.S.C.A. 
§§ 3901, 3902; 38 C.F.R. § 3.808.  The Board has resolved all 
doubt in favor of the veteran in reaching this conclusion.  
38 U.S.C.A. § 5107.  


ORDER

New and material evidence having been presented, a claim of 
entitlement to service connection for a right knee disability 
is reopened.  

Service connection for a right knee disability as secondary 
to the veteran's service-connected left knee disability is 
granted.  

An effective date of October 8, 1997 for an increased rating 
for the veteran's left knee disability is granted; the appeal 
is granted to this extent.

An effective date prior October 8, 1997 for an increased 
rating for the veteran's left knee disability is denied; the 
appeal is denied to this extent.

Assistance in the purchase of an automobile and necessary 
adaptive equipment is granted.  


		
JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals




 

